Citation Nr: 9934229	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-29 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for myopia and 
astigmatism.

2. Entitlement to service connection for residuals of a 
fractured right index finger.

3.  Entitlement to service connection for eye disabilities 
including red eye and residuals of a right eye injury.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for a disability 
manifested by sleep disturbance.

6.  Entitlement to service connection for a disability 
manifested by chronic fatigue.

7.  Entitlement to service connection for a disability 
manifested by chest pain.

8.  Entitlement to service connection for asthma.

9. Entitlement to service connection for pinguecula.

10.  Entitlement to service connection for disability 
manifested by headaches.

11.  Entitlement to an evaluation for rhinitis greater than 
zero percent.

12.  Entitlement to an evaluation for hemorrhoids greater 
than zero percent.

13.  Entitlement to an evaluation for residuals of a 
fractured right fifth metacarpal greater than zero percent.

14.  Entitlement to an evaluation for low back strain greater 
than 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
November 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1997 decision of the Winston-Salem, 
North Carolina, regional office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that all of the veteran's service connection 
claims were developed by the RO for appellate review on a 
direct service connection basis.  See March 1997 decision and 
June 1997 statement of the case; see also 38 C.F.R. § 3.303 
(1999).  None was developed as a claim of service connection 
for disability due to undiagnosed illness under 38 C.F.R. 
§ 3.317 (1999).  Therefore, given the limited approach taken 
by the RO, the Board does not have jurisdiction over any 
claim of service connection for chronic disability resulting 
from undiagnosed illness.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993); 38 C.F.R. §§ 3.151, 3.155, 3.317 
(1999); VAOPGCPREC 08-98 (August 3, 1998); VAOPGCPREC 04-99 
(May 3, 1999).  Accordingly, the Board has addressed all the 
issues on appeal as being claims of service connection for 
disabilities not the result of undiagnosed illness(es).  
However, the Board notes that the veteran, in a July 1997 VA 
Form 9, reported that his ". . . disabilities are due to 
serving on active duty and my service in the Persian Gulf."  
This comment implies that the veteran may desire to pursue 
certain claims under 38 C.F.R. § 3.317.  The RO should seek 
clarification from the veteran as to whether he desires to 
file such a claim with VA.  See 38 C.F.R. § 3.151 (1999).  As 
noted above, the decision below does not address such a 
theory.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the rating questions currently 
under consideration were placed in appellate status by a 
notice of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized the rating 
issues on appeal as set forth above.  Id.  

(The issue of a higher evaluation for the veteran's service-
connected low back strain will be addressed in the remand 
that follows the decision below.)


FINDINGS OF FACT

1.  The veteran has myopia and astigmatism which are 
refractive error.

2.  No competent medical evidence has been submitted which 
tends to show that the veteran currently suffers from a 
specific disease process diagnosed as red eye, bronchitis, 
disability manifested by sleep disturbance, disability 
manifested by chronic fatigue, disability manifested by chest 
pain, or residuals of either a right eye injury or fractured 
right index finger.

3.  No competent medical evidence has been submitted showing 
that current asthma, pinguecula, or headaches are 
attributable to military service or event coincident 
therewith.

4.  The veteran's rhinitis is not manifested by polyps or by 
a greater than fifty percent obstruction of both nasal 
passages or complete obstruction of one nasal passage.

5.  The veteran's hemorrhoids cause some tenderness and some 
bleeding, but are not large or thrombotic, irreducible, with 
excessive redundant tissue, or evidencing frequent 
recurrences.

6.  The veteran has no residual disability as a result of a 
fractured right fifth metacarpal.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for myopia 
and astigmatism is legally insufficient.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(c), 4.9 (1999); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for an eye disability 
including red eye or residuals of a right eye injury, 
bronchitis, disability manifested by sleep disturbance, 
disability manifested by chronic fatigue, disability 
manifested by chest pain, residuals of a fractured right 
index finger, asthma, pinguecula, or disability manifested by 
headaches.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  The criteria for a compensable rating for rhinitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.97 (Diagnostic Code 6522) (1999).

4.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §  4.114 (Diagnostic Code 7336) (1999).

5.  The criteria for a compensable rating for residuals of a 
fractured right fifth metacarpal have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.71a 
(Diagnostic Code 5227), 4.118 (Diagnostic Code 7804) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The veteran and his representative contend that the veteran 
has myopia, astigmatism, eye disabilities including red eye 
and residuals of a right eye injury, bronchitis, a sleep 
disorder, chronic fatigue, chest pain, residuals of a 
fractured right index finger, asthma, pinguecula, and 
headaches that were brought about by disease and/or injury 
sustained during his military service.  It is also requested 
that the veteran be afforded the benefit of the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. § 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The veteran's service medical records show his complaints, 
diagnoses, and/or treatment for upper respiratory infections, 
bronchitis, and sinusitis.  See treatment records dated in 
September 1990, December 1990, December 1991, September 1994, 
July 1996, and September 1996.  A December 1993 examination 
report noted that the veteran had a deviated nasal septum and 
seasonal allergies.  In addition, a September 1996 
consultation report contained a diagnosis of probable mild 
asthma.  However, a September 1996 treatment record shows 
that there was no evidence of restrictive lung disease or 
exertion induced asthma.  Additionally, the service medical 
records show that the veteran underwent pulmonary function 
tests (PFT) in December 1993, January 1996, and September 
1996.  The September 1996 PFT, undertaken because of the 
veteran's complaints of dyspnea, revealed normal spirometry, 
flow volume loop, and lung volumes, as well as a negative 
exercise study.  However, the diffusion capacity for carbon 
monoxide was mildly reduced.  Chest x-rays taken in December 
1993 and February 1996, were normal.  In addition, a 
September 1996 magnetic resonance imaging evaluation (MRI) 
revealed a small mucosal retention cyst or polyp within the 
anterior inferior aspect of the right maxillary sinus.  On 
the occasion of his September 1996 separation examination, it 
was reported that he had expiratory wheezing, was symptomatic 
for sinusitis, and was under treatment for bronchitis/asthma. 

Service medical records also show the veteran's complaints 
and/or treatment for an injury to the right eye arising out 
of a fall (see treatment record dated in March 1990) and 
penetration by a foreign body (see treatment records dated in 
March and June 1991).  They also show that the veteran had a 
corneal abrasion.  Id.  In addition, service medical records 
show the veteran underwent eye examinations in January 1990, 
July 1992, December 1993, December 1994, January 1996, and 
August 1996.  (Specifically, the January 1990 sight 
conservation screening showed that his distant and near 
vision, uncorrected and corrected, was 20/20.  The July 1992 
examination report indicated that, while the veteran had 
compound myopic astigmatism (CMA) and dry eye, his ocular 
health was within normal limits.  The December 1993 vision 
screening revealed that his uncorrected distant vision was 
right eye 20/50 and left eye 20/30 and corrected vision was 
bilaterally 20/20.  Additionally, his uncorrected near vision 
was right eye 20/20 and left eye 20/50 and corrected vision 
was right eye 20/20 and left eye 20/22.  Next, it reported 
that, while he passed the color test, he had problems with 
certain depth tests.  The December 1994 test reported that 
his uncorrected distant vision was right eye 20/30 and left 
eye 20/30 and corrected vision was 20/20 bilaterally.  
Additionally, his uncorrected near vision was right eye 20/25 
and left eye 20/35 and corrected vision was 20/20 
bilaterally.  In addition, it was reported that he had passed 
a color test and depth test.  The January 1996 tests revealed 
myopia with astigmatism and possible mild pinguecula.  They 
also show that his uncorrected distant vision was right eye 
20/40 and left eye 20/30 and uncorrected near vision was 
right eye 20/35 and left eye 20/40.  It also reported that he 
had passed the pip color test and titmus depth test.  A 
January 1996 eye tracking sheet shows that uncorrected 
distant vision was right eye 20/40 and left eye 20/30 and 
uncorrected near vision was right eye 20/35 and left eye 
20/40.  Moreover, it was reported that both color vision and 
depth perception were normal.  A January 1996 treatment 
record shows that the veteran's eye injury had resolved.  A 
July 1996 treatment record also indicates that the veteran 
complained of periodic irritation in his right eye since 
having a foreign body in it.  Lastly, the September 1996 
separation examiner reported that the veteran's uncorrected 
distant vision was right eye 20/30 and left eye 20/20 and his 
uncorrected near vision was right eye 20/25 and left eye 
20/25.  Additionally, it was reported that he had passed the 
pip and falent color test and titmus depth test.

Service medical records also show the veteran's complaints of 
and/or treatment for chest pain/discomfort that he claimed to 
have since an October 1995 assault.  See treatment records 
dated in June and August 1996 and separation examination 
dated in September 1996.  Service medical records also show 
the veteran's complaints and treatment for head injuries 
secondary to assaults and/or a fall in March 1990, December 
1990, and October 1995.  In addition, the Board notes that 
chest x-rays, taken in December 1993 and February 1996 were 
normal, and sternum x-rays, taken in July 1996, were also 
normal.

As to the veteran's right index finger, a November 1989 
treatment record shows that his hand had to be reset.  
Thereafter, an August 1996 treatment record showed complaints 
of pain in his right index finger.  Lastly, the September 
1996 separation examination reported that the right index 
finger had a history of a fracture.

As to the veteran's headaches, as stated above, service 
medical records show the veteran's complaints and treatment 
for head injuries secondary to assaults and/or a fall in 
March 1990, December 1990, and October 1995.  Additionally, a 
June 1991 treatment record includes the veteran's first 
complaint and treatment for a headache.  The diagnosis was 
muscle tension headache.  Thereafter, July 1996 and August 
1996 treatment records show his complaints and treatment for 
headaches.  August 1996 records show that the veteran's 
headaches were, "chronic[,] traumatic, and probably vascular 
and tension[,]" and "post traumatic headaches, tension 
vascular, progressive[.]"  Thereafter, a September 1996 
neurological consultation report noted that the veteran 
claimed to have daily headaches that were periodically 
accompanied by nausea and vomiting.  It was also reported 
that he claimed to have fatigue just prior to the onset of 
the headache.  Additionally, neither sleep nor Motrin were 
effective in aborting the onset of headaches.  Moreover, the 
veteran reported that that he sustained a head injury in 1991 
(his helmet broke after being struck in the head by a 
manually rotated rotor blade) and he had had both blurred 
vision and facial numbness following this incident.  The 
diagnosis was post-traumatic headaches by history.  However, 
a September 1996 brain MRI did not reveal any significant 
abnormalities.  Lastly, the September 1996 separation 
examination report showed the veteran's complaints of 
headaches and dizziness.

The veteran appeared for his first post-service VA 
examinations in March 1997.  At the March 1997 general VA 
examination he reported, as to his claim for asthma and 
bronchitis, that he had year-round nasal congestion that was 
worse in the spring, a history of wheezing and asthma, and 
increased tightness and wheezing with exercise and stress.  
On examination, nasal turbinates were clear and the lungs 
were clear with normal equal excursions.  Chest x-rays were 
normal.  The diagnosis was asthma.

At the March 1997 general VA examination, he also complained 
of some fatigue and "sleepiness."  Additionally, at the 
March 1997 VA neurological examination he reported having had 
a changed sleep pattern.  Specifically, he complained that he 
had gone from being a light sleeper, who could awake easily, 
to a sound sleeper who had more difficulty waking up.  
However, on examination, abnormal findings were not made by 
either of the examiners, and the veteran was not diagnosed 
with a specific disease process. 

At the March 1997 VA eye examination, the veteran complained 
that he was unemployable because of red eye.  He also 
reported that his medical history including having a foreign 
body in his right eye in 1991.  The examiner noted 
conjunctival injection bilaterally.  The diagnoses were 
bilateral myopia and astigmatism as well as right eye 
pinguecula.

At the March 1997 general VA examination, he complained of 
chest pain with twisting and pulling motions.  The pain was 
reported to be centered around the sternum and periodically 
around the rib attachment.  However, the veteran reported 
that he did not have pain at the time of the examination and 
the examination did not reveal tenderness.  Moreover, as 
stated above, the veteran's chest x-rays were normal.  The 
diagnosis was history of chondritis with no current 
abnormalities.

At the March 1997 general VA examination, the veteran also 
reported a history of having injured the right index finger.  
On examination, the finger was not tender or weak; it had 
full flexion and extension.  The diagnosis was history of a 
right index finger injury with no residual abnormalities 
found.

At the March 1997 general VA examination, the veteran also 
complained of headaches.  Additionally, at the March 1997 
neurological VA examination, he reported that he sustained a 
head injury while in military service in 1991.  Specifically, 
he reported that he had had daily headaches since being 
struck in the head with a helicopter rotor and rendered 
unconscious for approximately five minutes.  The headaches 
were located in the occipital area.  However, neurological 
examination was normal.  The diagnoses were history of 
cerebral concussion and headaches with no neurological 
sequale.

Thereafter, the veteran appeared for VA examinations in July 
1997.  Chest and sinus x-rays at that time were negative.  In 
addition, at the July 1997 nose and throat VA examination, 
the veteran reported that he had developed sinusitis while in 
Saudi Arabia and had had it ever since.  On examination, 
while the veteran complained of headaches and chronic 
sinusitis, no abnormalities were found.  The diagnosis was 
chronic sinusitis by history.

At a July 1997 scar examination, the veteran reported that he 
had lacerated his right index finger at the proximal 
interphalangeal joint while in military service.  The injury 
did not affect the tendon, was treated by a medic with a 
Band-Aid, and he was returned to duty after the incident.  On 
examination, no scar was seen and the area was neither tender 
nor painful.

Lastly, at the veteran's July 1997 mental disorder VA 
examination, the veteran once again reported a history of 
headaches following a head injury in 1991.  However, 
neurological examination was once again normal.

Initially, the Board acknowledges that the veteran was found 
to have visual defects in military service diagnosed as 
myopia and astigmatism and now continues to suffer from 
myopia and astigmatism.  However, service connection may only 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  With respect to claims of entitlement to service 
connection for myopia and astigmatism, 38 C.F.R. § 3.303(c) 
(1999) provides that refractive error of vision is not a 
disease or injury within the meaning of applicable 
legislation governing the award of compensation benefits.  
This includes myopia and astigmatism.  Dorland's Illustrated 
Medical Dictionary 1094, 151 (28th ed. 1994) (myopia is an 
"error of refraction. . . ." and astigmatism is an 
"unequal curvature of the refractive surfaces of the eyes. . 
.").  

Therefore, regardless of the character or quality of any 
evidence that the veteran might submit, myopia and 
astigmatism cannot be recognized as disabilities for 
compensation purposes.  Because the veteran's conditions are 
not disabilities that have been recognized as such for VA 
compensation purposes, there is no legal basis upon which to 
grant service connection.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303(c), Part 4 (1999).  Accordingly, the 
veteran's claim of service connection for myopia and 
astigmatism must be denied.  Sabonis v. Brown, 
6 Vet. App. 426, 460 (1994).

Next, as to the veteran's claims of service connection for 
red eye, bronchitis, disability manifested by sleep 
disturbance, disability manifested by chronic fatigue, 
disability manifested by chest pain, residuals of a right eye 
injury, and residuals of a fractured right index finger, it 
should be pointed out that what is significant about the 
evidence described above is, paradoxically, what it does not 
show.  None of the records on appeal includes a medical 
opinion which tends to show that the veteran has a current 
diagnosis for which service connection may be granted.  
Caluza, supra; Clyburn v. West, 12 Vet. App. 296 (1999).  
Furthermore, without a diagnosis of a chronic disease process 
the presumptions provided at 38 C.F.R. §§ 3.307, 3.309, do 
not aid the veteran in establishing well-grounded claims.  
Therefore, because there is no showing that the veteran 
currently suffers from a specific disability, the foregoing 
claims are not well grounded and must be denied.  Caluza, 
supra.

Similarly, as to the veteran's claims of service connection 
for asthma, pinguecula, and headaches, what is significant 
about the evidence described above is, once again, what it 
does not include.  None of the records on appeal includes a 
medical nexus opinion that tends to show a relationship 
between currently diagnosed asthma, pinguecula, or disability 
manifested by headaches and the veteran's military service.  
Likewise, no medical opinion has been presented that tends to 
show a relationship between current disability and continued 
symptoms since service.  Although service medical records 
report that the veteran possibly had asthma, possibly had a 
pinguecula, and had post-traumatic tension headaches, no 
medical evidence has been presented that tends to link 
currently shown asthma, pinguecula, or headaches to any in-
service difficulties experienced by the veteran.  It should 
also be noted that the presumption of 38 C.F.R. § 3.307(a)(3) 
(1999), once again does not help the veteran in establishing 
the required medical nexus.  This is so because no disease 
identified in 38 C.F.R. § 3.309(a) (1999), has been 
diagnosed.  Therefore, because there is no showing of medical 
nexus, the foregoing claims are not well grounded and must be 
denied.  Caluza, supra.

The Board, in reaching the foregoing conclusions, has 
considered the contentions of the veteran made through 
written statements filed with the RO.  However, these 
statements do not provide either a current diagnosis of a 
specific disease process or the requisite medical nexus.  
While the veteran is competent to provide information as to 
the visible symptoms he experienced during and after service, 
he has not been shown to be competent to provide the medical 
opinion evidence necessary to make the claims of service 
connection well grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993) (persons without medical expertise are not competent 
to offer medical opinions); Grottveit v. Brown, 
5 Vet. App. 91 (1993); Bostain v. West, 11 Vet. App. 124 
(1998).  Furthermore, the Board is not required to accept 
evidence that is simply information recorded by a medical 
examiner, unenhanced by medical opinion.  LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).

The representative has also requested consideration of 
reasonable doubt; however, this principle does not apply 
until the veteran has submitted a well-grounded claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Importantly, as 
noted above, when the veteran fails to meet his burden of 
submitting a well-grounded claim, the Board is without 
jurisdiction to act.  Boeck, supra.

Claims for Higher Evaluations

The veteran and his representative assert that the 
noncompensable evaluations currently in effect for the 
veteran's service-connected rhinitis, hemorrhoids, and 
residuals of a fractured right fifth metacarpal are not 
adequate.  It is maintained that his rhinitis, hemorrhoids, 
and residuals of a fractured right fifth metacarpal are 
manifested by increased symptomatology that more nearly 
approximates the criteria for higher ratings.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
Additionally, in cases where the original rating is appealed, 
consideration must be given to whether the veteran deserves a 
higher ("staged") rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Rhinitis

The veteran's service-connected rhinitis has been evaluated 
as zero percent disabling under 38 C.F.R. § 4.97, Diagnostic 
Code 6522 of the VA Rating Schedule for allergic or vasomotor 
rhinitis.  See decision entered in March 1997.  Under 
Diagnostic Code 6522 allergic or vasomotor rhinitis will be 
rated as 10 percent disabling when it is manifested by a 
greater than fifty percent obstruction of both nasal passages 
or complete obstruction of one nasal passage without polyps.  
A 30 percent disability rating is warranted when polyps are 
present.  See 38 C.F.R. § 4.97 (1999).  

(The Board notes that, because the veteran's claim was filed 
after the schedular criteria by which respiratory system 
disabilities are rated changed, see 61 Fed.Reg. 46720 (1996) 
(effective Oct. 7, 1996), adjudication of the claim need not 
include consideration of both the old and the new criteria.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).)

The veteran's service medical records show numerous 
complaints, diagnoses, and/or treatment for upper respiratory 
infection and sinusitis, as well as seasonal allergies.  See 
treatment records dated in September 1990, December 1990, 
December 1991, September 1994, July 1996, and September 1996.  
Moreover, the service medical records show he was first 
diagnosed with rhinitis in September 1996.  See September 
1996 consultation report.  Additionally, a September 1996 MRI 
reveals a small mucosal retention cyst or polyp within the 
anterior inferior aspect of the right maxillary sinus, but 
not in the nose.

More recently, at the March 1997 general VA examination, the 
veteran reported that he had year-round nasal congestion that 
was worse in the spring, had a history of wheezing and 
asthma, and had increased tightness and wheezing with 
exercise and stress.  On examination, nasal turbinates were 
clear.  The diagnosis was chronic rhinitis.  Subsequently, 
the veteran appeared for VA examinations in July 1997.  Sinus 
x-rays were negative.  On examination, while the veteran 
complained of headaches and chronic sinusitis, the examiner 
reported that there was no interference with his breathing 
space, no purulent discharge, no known allergies, and no 
dyspnea.  The only adverse finding was that the veteran had 
constant sinusitis.  The diagnosis was chronic sinusitis by 
history.

As reported above, in order for the veteran to be entitled to 
a compensable evaluation for his service-connected rhinitis, 
it must be manifested by polyps, a greater than fifty percent 
obstruction of both nasal passages, or complete obstruction 
of one nasal passage.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(1999).  However, at neither of the veteran's most recent VA 
examinations were polyps or nasal passage obstructions seen.  
Accordingly, the Board finds that a compensable evaluation is 
not warranted for the veteran's service-connected rhinitis. 

Hemorrhoids

The veteran's service-connected hemorrhoids have been 
evaluated as zero percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7336 of the VA Rating Schedule.  See decision 
entered in March 1997.  Under Diagnostic Code 7736, 
hemorrhoids (external or internal) will be rated as zero 
percent disabling when they are mild or moderate.  
Hemorrhoids will be rated as 10 percent disabling when they 
are large or thrombotic, irreducible, with excessive 
redundant tissue, or evidencing frequent recurrences.  A 30 
percent disability rating is warranted when they cause 
persistent bleeding with secondary anemia, or fissures.  See 
38 C.F.R. § 4.114 (1999).

The veteran's service medical records show his complaints, 
diagnoses, and/or treatment for hemorrhoids first in November 
1990 and later in October 1994.  They were also reported at 
his September 1996 separation examination.  More recently, at 
the veteran's March 1997 general VA examination, it was 
reported that the veteran had external hemorrhoids with some 
tenderness and some bleeding.

As reported above, in order for the veteran to be entitled to 
a compensable evaluation for his service-connected 
hemorrhoids they must be large or thrombotic, irreducible, 
with excessive redundant tissue, or evidencing frequent 
recurrences.  38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).  
However, at the veteran's most recent VA examination, none of 
the foregoing problems was noted.  Accordingly, the Board 
finds that the veteran's hemorrhoids, which were described as 
being somewhat tender and causing some bleeding, are most 
appropriately characterized as being mild or moderate in 
severity.  Therefore, a compensable evaluation is not 
warranted. 

Residuals of a Fractured Right Fifth Metacarpal

The veteran's service-connected residuals of a fracture right 
fifth metacarpal have been evaluated as zero percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5227.  See 
decision entered in March 1997.  Under Diagnostic Code 5227 
ankylosis of any finger of either the major or minor hand, 
except the thumb, index, and middle finger, is rated as zero 
percent disabling.  See 38 C.F.R. § 4.71a (1999).  (Ankylosis 
is defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992)).  Moreover, disability 
tantamount to extremely unfavorable ankylosis will be rated 
as amputation under Diagnostic Codes 5152-5156.  38 C.F.R. 
§ 4.71a-18, Note (1999).  (Extremely unfavorable ankylosis is 
defined as all joints of the finger being in extension, in 
extreme flexion, or the finger showing rotation and 
angulation of the bones.  See 38 C.F.R. § 4.71a-15, 
Diagnostic Code 5216, Note: (a) (1999).)

The veteran's service medical records show the veteran's 
complaints, diagnoses, and/or treatment for a fractured right 
fifth metacarpal sustained in November 1989.  See service 
medical records and x-rays dated in November 1989 and/or 
December 1989.  The September 1996 separation examiner also 
reported that the veteran had a history of a fractured right 
fifth metacarpal.  More recently, post-service VA 
examinations are negative for either complaints or 
observations of any adverse symptomatology due to his 
service-connected fractured right fifth metacarpal.  The 
Board finds the dearth of abnormal findings in these records, 
when combined with the fact that the rating schedule provides 
a maximum evaluation of zero percent, dictates that a 
compensable evaluation is not warranted.

Next, the Board notes that the veteran was service-connected 
for "residuals" of a fractured right fifth metacarpal.  The 
Board will also consider whether the veteran is entitled to 
compensation for other residual of the injury such as a scar.  
Significantly, the record on appeal is devoid of evidence 
that the veteran has scarring of the right fifth metacarpal 
that is poorly nourished, ulcerated, tender and painful, or 
otherwise symptomatic in a manner beyond that contemplated by 
the symptoms considered in the rating under Diagnostic Code 
5227.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(1998).  Therefore, further consideration of the claim for a 
higher rating is not warranted.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

In conclusion, as to the rating claims discussed above, 
compensable evaluations are not warranted because, for the 
reasons already enunciated, the preponderance of the evidence 
is against the claims.  This is true throughout the period of 
time during which his claims have been pending.  Fenderson, 
supra.


ORDER

Service connection for myopia, astigmatism, an eye disability 
including red eye and residuals of a right eye injury, 
bronchitis, disability manifested by sleep disturbance, 
disability manifested by chronic fatigue, disability 
manifested by chest pain, residuals of a fractured right 
index finger, asthma, pinguecula, or disability manifested by 
headaches is denied.

An evaluation greater than zero percent for rhinitis is 
denied.

An evaluation greater than zero percent for hemorrhoids is 
denied.

An evaluation greater than zero percent for residuals of a 
fractured right fifth metacarpal is denied.


REMAND

Turning to the veteran's claim for a higher evaluation for 
his service-connected low back strain, the Board notes that 
such disability has been evaluated by the RO to be 10 percent 
disabling whether considered under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine) or 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(lumbosacral strain).  See RO decisions entered in March 1997 
and September 1997.  What is significant about the way the RO 
has characterized the service-connected low back strain is 
that limitation of motion has been considered.  Given such 
characterizations, consideration must be given to the degree 
of any functional loss caused by pain such as has been 
repeatedly complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1999).  In DeLuca v. Brown, the Court noted that the 
VA examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (Emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.  This is what is now required in the 
veteran's case.

When seen by VA in March 1997, the veteran's complaints of 
periodic back pain were noted.  It was also noted that the 
veteran, on the day of the examination, was comfortable.  
Additionally, clinical findings relative to his low back were 
made.  Specifically, the range of motion of the veteran's 
back was as follows:  forward flexion to 80 degrees, left and 
right lateral bending at the waist to 40 degrees, and left 
and right rotation to 20 degrees without pain.  It was also 
reported that the veteran did not have pain with straight leg 
raising.  However, no attempt was made to quantify the 
veteran's pain in terms that can be used to apply the 
pertinent rating criteria.  Consequently, it may be said that 
the examination report was not responsive to the mandate of 
DeLuca that the examiner express the functional losses 
experienced by the veteran in terms that can be used to apply 
the criteria of the applicable diagnostic codes.  For 
example, while a veteran may have almost normal range of 
motion demonstrated in a clinical setting, his functional 
loss due to pain or flare-ups may be comparable to a 
disability level contemplated by more severe limitation of 
motion.  If so, he must be rated accordingly.  The only way 
to apply this rule is for the examiner to provide his/her 
best judgment as to the level of disability caused by the 
pain or flare-ups, etc., and to report such an opinion in 
terms that can be used to apply the rating criteria.

Therefore, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran, a remand for a VA 
examination to ascertain the degree of low back impairment is 
required. 

The case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.

2.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claims file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to his service-connected 
low back strain, including problems such 
as pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
See 38 C.F.R. §§ 4.40, 4.45 (1999).  The 
examiner should identify each functional 
debility legitimately experienced by the 
veteran solely due to service-connected 
disability.  Functional loss due to such 
difficulties affecting the low back 
should be equated with loss in range of 
motion beyond that shown on clinical 
evaluation.  See DeLuca, supra.  If it is 
determined that the veteran was examined 
at a point of maximum disability, this 
should be specifically noted.

3.  The RO should then review the claim 
on appeal.  Particular consideration 
should be given by the RO to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.71, 4.71a, 4.73 (1999) and the precepts 
of DeLuca, supra.  If the benefit sought 
remains denied, a supplemental statement 
of the case should be issued that 
addresses the RO's adjudicatory action 
and all the evidence of record received 
since issuance of the June 1997 statement 
of the case.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required of the veteran until further 
notice is received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

